Ryan, C. J.
There is some confusion in the charge of the court below, not very well explained by the record, as' to the sections of the statute applicable to the chattel mortgage of the appellant. Amongst others, section 5, ch. 107, R. S., appears to have been twice read to the jury, as applicable to it. The *318appellant thereupon requested the court to instruct the jury that the word immediate in the section does not mean instantaneous, but must be construed in reference to the circumtances; that is, as we understand it, that immediate means within a reasonable time, in view of the particular facts. This instruction was refused; the court below charging the jury instead that the question of immediate delivery was one of fact for the jury under the circumstances.
We think that this was error. The appellant was entitled to a construction of the terms of the statute, which was certainly not a question of fact, as the refusal of the one instruction and the giving of the other seem to imply. And indeed the jury might well infer that the immediate delivery of the section, as applied to the appellant’s mortgage, was equivalent to instant delivery.
We shall not discuss the circumstances under which the possession of the mortgage was delayed from Saturday night to Monday morning. It is enough to say that there certainly is nothing in the record to warrant a conclusion of law, that the delay was unreasonable.
The word immediate, as used in the section, has had a defined and recognized legal meaning for over two centuries. “ The word immediately, although in strictness it excludes all mean times, yet, to make good the deeds and intents of parties, it shall be construed such convenient time as is reasonably requisite for doing the thing.” Pybus v. Mitford, 2 Lev., 75; The King v. Francis, Cases Temp. Hardw., 113; Thompson v. Gibson, 8 M. & W., 281; Burgess v. Boetefeur, 7 Man. & Gr., 481; Trask v. Ins. Co., 29 Pa. St., 198. See also Thomas v. Rewey, 36 Wis., 328. And the jury should have been so instructed. Without some such instruction, they could not intelligently apply the statute to the facts.
By the Cowrt. —The judgment is reversed, and the cause remanded to the court below for a new trial.